DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No Information Disclosure Statement has been filed in regard to this application. As such, no IDS has yet been considered for this application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference numerals not mentioned in the description: 240 in Fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 8-14 are directed towards a process, and claims 1-7 and 15-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “obtain a golden set that includes data regarding non-silent sufferers, which are customers of an entity who have provided negative ratings of their customer experience with the entity and are classified as sufferers, which are customers that had one or more bad customer experiences (BCEs) with the entity that likely caused lesser or terminated customer relationships with the entity,” “obtain an unlabeled set that includes data regarding unclassified customers of the entity who have not provided negative ratings of their customer experience with the entity,” “based on similarity to the non-silent sufferers, identify a silent- suffering subset of the data regarding customers of the unlabeled set as silent sufferers, which are customers of the entity who have not provided negative ratings of their customer experience with the entity, but are likely to have had one or more BCEs with the entity that likely caused a lesser or terminated customer relationship with the entity,” “report the customers of the identified silent-suffering subset as silent sufferers,” and “initiate actions by the entity toward the silent sufferers of the identified silent-suffering subset to improve the customer experience of the identified silent sufferers.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A system configured to facilitate identification of silent sufferers of a customer dataset, the system comprising: one or more hardware processors configured by machine-readable instructions to,” (computer processor and memory with computer instructions). Additionally, independent claims 8 and 15 recite further additional elements: “A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method that facilitates identification of silent sufferers of a customer dataset, the method comprising,” (computer processor and memory with computer instructions). 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0014]-[0015] and [0047]-[0052]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A system configured to facilitate identification of silent sufferers of a customer dataset, the system comprising: one or more hardware processors configured by machine-readable instructions to,” (computer processor and memory with computer instructions). Additionally, independent claims 8 and 15 recite further additional elements: “A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method that facilitates identification of silent sufferers of a customer dataset, the method comprising,” (computer processor and memory with computer instructions).  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claim 8 recites a method that contains substantially similar subject matter as claim 1 and is rejected for the same reasons put forth above in regard to claim 1.
Claims 2-7, 9-14, and 16-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-7, 9-14, and 16-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-7, 9-14, and 16-20 do not recite any additional elements that are not part of the above identified abstract idea.
Regarding claims 1-7 and 15-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0014]-[0015] and [0047]-[0052]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2016/0170996 to Frank et al. (hereafter referred to as Frank).
As per claim 1, Frank teaches:
A system configured to facilitate identification of silent sufferers of a customer dataset, the system comprising: one or more hardware processors configured by machine-readable instructions to: (Paragraph Number [3857] and FIG. 157 illustrates a system configured to learn a bias model based on measurements of affective response.  The system includes at least the following modules: sample generator 705, and bias model learner 710.  The embodiment illustrated in FIG. 157, like other systems described in this disclosure, may be realized via a computer, such as the computer 400, which includes at least a memory 402 and a processor 401.  The memory 402 stores computer executable modules described below, and the processor 401 executes the computer executable modules stored in the memory 402).
obtain a golden set that includes data regarding non-silent sufferers, which are customers of an entity who have provided negative ratings of their customer experience with the entity and are classified as sufferers (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  Additionally, computing the score may be based on a value computed from a previous measurement of the user (e.g., a baseline affective response value described further below). Paragraph Number [0302] teaches the crowd-based results generated in some embodiments described in this disclosure may be personalized results.  That is, the same set of measurements of affective response may be used to generate, for different users, scores, rankings, alerts, and/or function parameters 
which are customers that had one or more bad customer experiences (BCEs) with the entity that likely caused lesser or terminated customer relationships with the entity (Paragraph Number [2453] teaches whether a measurement is to be considered positive or negative may be determined with reference to a baseline (e.g., a value determined based on previous measurements to a similar situation and/or experience the user may be having).  Thus, if the measurement indicates a value that is above the baseline, e.g., happier than the baseline, it may be considered positive, and if lower it may be considered negative). Paragraph Number [2705] the label may indicate a level of interest and/or whether the response can be classified as positive or negative (e.g., "like" or "dislike").  In another example, a label may be a value between 0 and 10 indicating a level of how much an experience was successful from a user's perspective (as expressed by the user's affective response). (See also Paragraph Number [3044])).
obtain an unlabeled set that includes data regarding unclassified customers of the entity who have not provided negative ratings of their customer experience with the entity (Paragraph Number [2623] teaches measurements of affective response of a user may provide information about what experience the user is having.  The measurements of affective response may provide a time series of values, which may include certain patterns that can be compared with previously recorded patterns corresponding to known experiences. 2629 Paragraph Number [1393] teaches the function learning module 280 is configured to receive the prior measurements 656 and the subsequent measurements 657, and to utilize them in order to learn an aftereffect function. Paragraph Number [1410] 
based on similarity to the non-silent sufferers, identify a silent- suffering subset of the data regarding customers of the unlabeled set as silent sufferers (Paragraph Number [2890] teaches determine the significance level for a hypothesis based on a ratio between a first set of values comprising the first value corresponding to each of the measurements, and a second set of values comprising the second value corresponding to each of the measurements. The greater the value of the ratio, the more the score will indicate that the hypothesis is true and that the measurements of the users represent a positive affective response to the experience.  However, if the measurements were not positive, it is likely that the ratio will be negative and/or small, representing that the hypothesis should be rejected in favor of a competing hypothesis that states that the users had a non-positive affective response to the experience.  Optionally, a score computed based on the ratio is proportional to the logarithm of the ratio).
which are customers of the entity who have not provided negative ratings of their customer experience with the entity, but are likely to have had one or more BCEs with the entity that likely caused a lesser or terminated customer relationship with the entity 
report the customers of the identified silent-suffering subset as silent sufferers (Paragraph Number [2981] teaches the alert module 184 may be utilized to issue notifications when a score computed for the experience indicates that people who recently had the experience did not enjoy it (when it was previously enjoyed), which may serve as warning that something is wrong with the experience.  Such notifications may be useful for various applications such as selecting what clubs, parties, and/or stores to go to, based on measurements of affective response of people that are there (or have recently been there)).
and initiate actions by the entity toward the silent sufferers of the identified silent-suffering subset to improve the customer experience of the identified silent sufferers
As per claim 8, claim 8 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 8, Frank teaches:
A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method that facilitates identification of silent sufferers of a customer dataset, the method comprising (Paragraph Number [3857] and FIG. 157 illustrates a system configured to learn a bias model based on measurements of affective response.  The system includes at least the following modules: sample generator 705, and bias model learner 710.  The embodiment illustrated in FIG. 157, like other systems described in this disclosure, may be realized via a computer, such as the computer 400, which includes at least a memory 402 and a processor 401.  The memory 402 stores computer executable modules described below, and the processor 401 executes the computer executable modules stored in the memory 402).
The remainder of the claim limitations are substantially similar to the claim limitations recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 16, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: obtain of a set of data regarding customers of the entity 
identify a negative-rating/BCE subset of the data regarding customers of the entity as customers of the entity who have provided negative ratings of their customer experience with the entity and that are likely to be sufferers (Paragraph Number [2453] teaches whether a measurement is to be considered positive or negative may be determined with reference to a baseline (e.g., a value determined based on previous measurements to a similar situation and/or experience the user may be having).  Thus, if the measurement indicates a value that is above the baseline, e.g., happier than the baseline, it may be considered positive, and if lower it may be considered negative). 
provide the negative-rating/BCE subset as the golden set (Paragraph Number [2623] teaches measurements of affective response of a user may provide information about what experience the user is having.  The measurements of affective response may provide a time series of values, which may include certain patterns that can be compared with previously recorded patterns corresponding to known experiences. 2629 Paragraph Number [1393] teaches the function learning module 280 is configured to receive the prior measurements 656 and the subsequent measurements 657, and to utilize them in order to learn an aftereffect function. Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain user, the personalization module 130 may generate an output indicative of similarities between the profile of the certain user and the profiles from among the profiles 504 of the at least ten users.  Utilizing this output, the function learning module 280 may select and/or weight measurements from among the prior measurements 656 and the subsequent measurements 657, in order to learn an aftereffect function personalized for the certain user. (See also Paragraph Numbers [1394] and [2629])).
As per claims 3, 10, and 17, Frank teaches each of the limitations of claims 1 and 2, 8 and 9, and 15 and 16. 

wherein the identifying a negative-rating/BCE subset includes implementation of a rule-based system to inference a causal connection between one or more BCEs of a customer with lesser or terminated customer relationships with the entity. (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  Additionally, computing the score may be based on a value computed from a previous measurement of the user (e.g., a baseline affective response value described further below). Paragraph Number [0302] teaches the crowd-based results generated in some embodiments described in this disclosure may be personalized results.  That is, the same set of measurements of affective response may be used to generate, for different users, scores, rankings, alerts, and/or function parameters that are different.  The personalization module 130 is utilized in order to generate personalized crowd-based results).
As per claims 4, 11, and 18, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the identifying a silent-suffering subset includes determining similarity between customers of the unlabeled set to the non-silent sufferers is determined by comparing the customers of the unlabeled set and some portion of the non-silent sufferers of the golden set (Paragraph Number [2890] teaches determine the significance level for a hypothesis based on a ratio between a first set of values comprising the first value corresponding to each of the measurements, and a second set of values comprising the second value corresponding to each of the measurements. The greater the value of the ratio, the more the score will indicate that the hypothesis is true and that the measurements of the users represent a positive affective response to the experience.  However, if the measurements were not positive, it is likely that the ratio will be negative and/or small, representing that the hypothesis should be rejected in favor of a competing hypothesis that states that the users had a non-positive affective response to the experience.  Optionally, a score computed based on the ratio is proportional to the logarithm of the ratio).
wherein the identifying a silent-suffering subset includes, based on the determined similarity, identifying the customers of the unlabeled set as most similar to the non-silent sufferers when their similarity exceeds a similarity threshold (Paragraph Number [2972] teaches it may be of interest to determine when a score reaches a threshold and/or passes (e.g., by exceeding the threshold or falling below the threshold), since that may signify a certain meaning and/or require taking a certain action, such as issuing a notification about the score.  Issuing a notification about a value of a score reaching and/or exceeding a threshold may be referred to herein as "alerting" and/or "dynamically alerting". Paragraph Number [2981] teaches reaching a threshold, such as the threshold 186, may signal different occurrences in different embodiments, depending on what the value of the threshold 186.  In one embodiment, when a score computed based on measurements of 
As per claims 5, 12, and 19, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the identifying a silent-suffering subset includes merging a portion of the non-silent customers from the golden set into a mix set with the customers of the unlabeled set (Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain user, the personalization module 130 may generate an output indicative of similarities between the profile of the certain user and the profiles from among the profiles 504 of the at least ten users.  Utilizing this output, the function learning module 280 may select and/or weight measurements from among the prior measurements 656 and the subsequent measurements 657, in order to learn an aftereffect function personalized for the certain user. (See also Paragraph Number [1394])).
wherein the identifying a silent-suffering subset includes performing semi-supervised learning on the mixed set to identify the silent-suffering subset (Paragraph Number [1393] teaches the function learning module 280 is configured to receive the prior measurements 656 and the subsequent measurements 657, and to utilize them in order to learn an aftereffect function. Paragraph Number [1394] teaches the prior measurements 656 may be utilized in various ways by the function learning module 280, 
As per claims 6, 13, and 20, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the actions by the entity towards the silent sufferers is selected from a group consisting of refunds, discount offers, coupons, customer service contact, and combination thereof (Paragraph Number [2981] teaches the alert module 184 may be utilized to issue notifications when a score computed for the experience indicates that people who recently had the experience did not enjoy it (when it was previously enjoyed), which may serve as warning that something is wrong with the experience.  Such notifications may be useful for various applications such as selecting what clubs, 
As per claims 7 and 14, Frank teaches each of the limitations of claims 1 and 8. 
In addition, Frank teaches:
wherein the data regarding customers includes fields with historical data of the customer relationship with the entity, the fields are selected from a group consisting of gross merchandise volume bought item count, purchasing days bad buying experience history, delayed delivery of orders, spend capacity, transaction details, purchase data, item price, category seasonality, condition, quantity, shipping methods, returns, contact frequency and engagement, e-commerce behaviors, browse history, bid history, offer history, watch history, message history, cart history, wish list, search history, demographics, and acquisition channel (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624